
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.51



EXECUTIVE EMPLOYMENT AGREEMENT


    This EMPLOYMENT AGREEMENT (the "Agreement") is dated effective as of the 1st
day of January, 2001 (the "Effective Date"), between PolyVision Corporation, a
New York corporation (the "Employer") and Michael H. Dunn (the "Executive").


W I T N E S S E T H


    WHEREAS, the Employer and the Executive have previously entered into an
employment agreement dated as of November 20, 1998 (the "Employment Agreement")
pursuant to which the Executive is currently employed as Chief Executive Officer
of the Employer, and has and will continue to provide services to the Employer
and all of its operational businesses;

    WHEREAS, the Employer and the Executive desire to amend and restate the
Employment Agreement, effective as of the date set forth above; and

    WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

    NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

    1.  POSITION/DUTIES.  

    (a) During the Employment Term (as hereinafter defined), the Executive shall
serve as the Chief Executive Officer of the Employer, with the responsibility
and authority to supervise and direct the management of all the activities of
the Employer, any subsidiary thereof or any successor to the Employer in the
ordinary course of its business and shall have such responsibilities, duties and
authority as are generally associated with each such position, and, provided
that they are not inconsistent with the foregoing, such as are from time to time
assigned to the Executive by the Board of Directors of the Employer (the
"Board").

    (b) During the Employment Term (as such term is defined in Section 2 of the
Agreement), and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive agrees to devote all or substantially all
of his full business time, energy and skill in the performance of his duties for
the Employer and to perform faithfully and efficiently such duties. During the
Employment Term, it shall not be a violation of this Agreement for the Executive
to (A) serve on corporate, civic or charitable boards or committees and
(B) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive's responsibilities as an
employee of the Employer in accordance with this Agreement and are not
competitive with the operating businesses of the Employer.

    (c) The Executive agrees to serve without additional compensation, if
elected or appointed thereto, as a director of the Employer and any of its
subsidiaries and in one or more executive offices of any of the Employer's
subsidiaries, provided that the Executive is indemnified for serving in any and
all such capacities. The Employer shall cause the Executive to be nominated to
its Board throughout the Employment Term.

    2.  EMPLOYMENT TERM.  The Executive's term of employment under this
Agreement (such term of employment is herein referred to as the "Employment
Term") shall commence on the Effective Date and shall continue until terminated
by either party as provided in Section 8. In no event, however, shall the
Employment Term extend beyond the end of the month in which the Executive's
sixty-fifth birthday occurs.

    3.  BASE SALARY.  During the Employment Term, the Employer agrees to pay the
Executive a base salary ("Base Salary") at an annual rate of not less than
$300,000 or such higher rate as may from

--------------------------------------------------------------------------------

time to time by determined by the Board, payable in substantially equal
installments in accordance with the normal payroll practices of the Employer.
The Executive's Base Salary shall be subject to annual review by the Board and
shall be increased as of each anniversary of the Effective Date pursuant to such
review by a percentage no less than the percentage increase in the consumer
price index, as published by the Bureau of Labor Statistics of the U.S.
Department of Labor, for the calendar year immediately preceding such review.
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Base Salary shall not be
reduced after any such increase and the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased.

    4.  ANNUAL BONUS.  During the Employment Term, in addition to the Base
Salary, the Executive will be eligible to receive an annual bonus (the "Annual
Bonus") equal to up to 50% of Base Salary, payable within 90 days following the
last day of the Employer's fiscal year for which the Annual Bonus is awarded.
The actual amount of any such Annual Bonus will be determined by the Board (or a
designated committee thereof), with such determination to be based upon the
Employer's and the Executive's achievement of budgetary and other objectives, as
set by the Board (or designated committee thereof), and upon its discretionary
evaluation of the Executive's performance provided, however, on or after a
Change of Control (as defined in Appendix A), the dollar amount of the Annual
Bonus shall be at least equal to the Executive's highest cash bonus under the
Employer's annual cash bonus program, or any comparable cash bonus under any
predecessor or successor plan, for the last three full fiscal years prior to a
Change of Control.

    5.  EMPLOYEE BENEFITS  

    (a)  WELFARE BENEFITS.  During the Employment Term, the Executive and/or the
Executive's family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Employer (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to the most senior executives of the Employer, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits which are materially less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive as of the date hereof or, if more favorable to the Executive, those
provided generally at any time to any other executive of the Employer.

    (b)  INCENTIVE, SAVINGS AND RETIREMENT PLANS.  During the Employment Term,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to the
most senior executives of the Employer.

    (c)  FRINGE BENEFITS.  During the Employment Term:

    (i)  The Employer shall reimburse the Executive for the reasonable expenses
incurred by the Executive in undergoing an annual physical examination by a
licensed physician.

    (ii) The Employer shall reimburse the Executive for the reasonable expenses
incurred by the Executive in connection with obtaining professional tax and
financial planning advice.

    (iii) The Employer shall pay, at the direction of the Executive, up to
$2,500 per annum on account of premiums for an existing life insurance policy
insuring the life of and owned by the Executive.

    (d)  VACATION.  During the Employment Term, the Executive shall be entitled
to paid vacation of four weeks per year, any unused portion of which shall be
forfeited as of the end of each year.

2

--------------------------------------------------------------------------------

    (e)  EXPENSES.  During the Employment Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable and customary expenses
incurred by the Executive in performing services hereunder, including (i) all
expenses of travel and living expenses while away from home or business or at
the request of and in the service of the Employer and (ii) an automobile, plus
all reasonable expenses of maintaining and operating the automobile, provided
that all such expenses are accounted for in accordance with the policies and
procedures established by the Employer, or a monthly cash allowance in lieu
thereof.

    (f)  DISABILITY OFFSET.  Payments made to the Executive pursuant to this
Section 5 shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Employer or under the Social Security disability insurance program,
and which amounts were not previously applied to reduce any such payments.

    6.  STOCK OPTIONS.  

    (a)  GRANT.  As soon as administratively practical following the execution
hereof, the Compensation Committee of the Board shall grant to the Executive an
option (the "Option") to purchase 150,000 shares of the Employer's common stock,
par value $.001 (the "Common Stock") under the Employer's Stock Option Plan as
may be in effect from time to time (the "Stock Option Plan") at an exercise
price equal to the fair market value (as defined in the Stock Option Plan) of
the Common Stock on the Grant Date. The Option shall, to the maximum extent
permitted by applicable law, be designated as an incentive stock option within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code") and to the extent not allowable, the Option shall be a non-qualified
stock option.

    (b)  VESTING.  The Option shall vest and become exercisable in installments
as provided herein, which shall be cumulative. Subject to the terms in this
Section 6, the Option shall vest and become exercisable in equal annual
installments of 33% each, on the first, second and third anniversary of the
Effective Date, provided the Executive is employed by the Employer on each such
vesting date. In the event of the Executive's termination of employment (i) by
the Executive other than because of death, Disability (as defined below) or Good
Reason (as defined below) or (ii) by the Employer for Cause (as defined below),
all stock options to purchase shares of Common Stock (including, without
limitation, the Option) not theretofore exercisable will lapse and be forfeited.
In the event the Executive's employment is terminated for any other reason,
including, without limitation, a termination because of death or Disability,
Good Reason or without Cause, all stock options to purchase shares of Common
Stock (including, without limitation, the Option) not theretofore exercisable
will thereupon become exercisable.

    (c)  FORM OF OPTION.  The Option shall be granted pursuant to and, to the
extent not contrary to the terms of this Agreement, shall be subject to all of
the terms and conditions imposed under the Employer's standard stock option
agreement and the Stock Option Plan or any other stock option plan sponsored by
the Employer.

    (d)  DISCRETIONARY GRANTS.  In addition to the Option grants, at the sole
discretion of the Board (or a duly authorized committee thereof), the Executive
shall be eligible for additional annual grants of stock options commencing on
January 2, 2002.

    7.  RESTRICTED STOCK.  

    (a)  GRANT.  As soon as administratively practical following the execution
hereof, the Compensation Option Committee of the Board will grant to the
Executive 40,000 restricted shares of Common Stock, which restricted shares
shall be set aside in the custody, control and possession of the Employer and
will be released to the Executive at the rate of 25% on January 15, 2002, 25% on
February 15, 2003 and 50% on February 15, 2004. In the event of the Executive's
termination of employment prior to the third anniversary of the Effective Date
(i) by the Executive other than because

3

--------------------------------------------------------------------------------

of death, Disability (as defined below) or Good Reason or (ii) by the Employer
for Cause, then the scheduled releases on any subsequent anniversary shall be
cancelled and all restricted shares of Common Stock not theretofore released
shall be forfeited by the Executive and shall be cancelled and retired by the
Employer. In the event the Executive's employment is terminated for any other
reason prior to the third anniversary of the Effective Date, including, without
limitation, a termination because of death or Disability, Good Reason or without
Cause, all restricted shares of Common Stock granted pursuant to this
Section 7(a) not theretofore released shall thereupon become released. The
Executive recognizes and understands that the restricted securities provided for
hereunder will bear a restrictive legend reflecting the foregoing restrictions
and that such securities have not been registered under the Securities Act of
1933.

    (b)  TAX LOAN.  Not less than 10 days prior to the due date of the
Executive's federal income tax return for every taxable year of the Executive in
which his income tax liability is increased by or as a result of the grant of
restricted shares of Common Stock pursuant to Section 7(a) hereof, the Employer
shall lend to the Executive an amount equal to such increased tax liability. The
Employer and the Executive shall enter into an appropriate agreement providing
for the repayment by the Executive of such loan, which agreement shall provide
that (i) if the principal amount of such loan (together with the aggregate
outstanding amount of other loans between the Employer and the Executive)
exceeds the de minimis amount set forth in Section 7872(c)(3) of the Code (or
any successor provision thereof), then such loan shall bear interest at a rate
not less than the applicable Federal rate determined in accordance with
Section 7872(f)(2) of the Code (or any successor provision thereof) and (ii) if
the Executive disposes of any of the shares of restricted Common Stock prior to
the third anniversary of the date any loan is advanced to the Executive pursuant
to this Section 7(b), the principal balance of the loan shall become immediately
due and payable in cash or shares of Common Stock owned by the Executive for a
period of at least six months or such other period necessary to avoid a charge,
for accounting purposes, against the Employer's earnings as reported in the
Employer's financial statements. The Compensation Committee of the Board will
approve the delivery of previously owned shares of Common Stock held for at
least six months by the Executive to satisfy his obligation to repay the loan
advanced to the Executive pursuant to this Section 7(b).

    8.  TERMINATION.  The Executive's employment and the Employment Term shall
terminate without any breach of this Agreement on the first of the following to
occur:

    (a)  DISABILITY.  Upon 90 days' written notice by the Employer to the
Executive of termination due to Disability during the Employment Term, provided
that, within the 90 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive's duties. For purposes of
this Agreement, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Employer on a full-time basis for 180 consecutive
days (or such shorter period as will suffice for the Executive to qualify for
full disability benefits under the applicable disability insurance policy or
policies of the Employer) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Employer or its insurers and reasonably acceptable to the Executive or the
Executive's legal representative.

    (b)  DEATH.  Automatically on the date of death of the Executive during the
Employment Term.

    (c)  CAUSE.  Immediately upon written notice by the Employer to the
Executive of a termination for Cause during the Employment Term provided, such
notice is given within 90 days of the Board's discovery of the Cause event. For
purposes of this Agreement, "Cause" shall mean:

    (i)  the willful and continued failure of the Executive to perform
substantially the Executive's duties pursuant to this Agreement (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board which specifically identifies the manner in which the Board believes
that the Executive has not substantially performed the Executive's duties; or

4

--------------------------------------------------------------------------------

    (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Employer.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon the advice of counsel for the Employer shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employer. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of the Board, the Executive is guilty of
the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

    (d)  WITHOUT CAUSE.  Upon 60 days' written notice by the Employer to the
Executive of an involuntary termination without Cause during the Employment
Term.

    (e)  GOOD REASON.  Upon written notice by the Executive to the Employer of a
termination for Good Reason during the Employment Term provided, such notice is
given within 90 days of the Executive's discovery of the Good Reason event. For
purposes of this Agreement, "Good Reason" shall mean:

    (i)  the assignment to the Executive of any duties materially inconsistent
with the Executive's position (including status, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 1(a) of this Agreement, or any other action by the Employer which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose isolated and inadvertent action(s)
not taken in bad faith and remedied by the Employer promptly after receipt of
notice thereof given by the Executive; provided that during any Transition
Period (as defined in Section 9(a)), Good Reason shall include any assignment of
duties inconsistent with the Executive's position or any diminution (whether or
not material);

    (ii) any material failure by the Employer to comply with any of the
provisions of Sections 3, 4, 5, 6, 7, 9, 10 or 11 of this Agreement or any other
failure with regard to a material provision of this Agreement, other than
isolated and inadvertent failure(s) not occurring in bad faith and remedied by
the Employer promptly after receipt of notice thereof given by the Executive;
provided that during any Transition Period, Good Reason shall include any
failure (whether or not material);

    (iii) any termination by the Employer of the Executive's employment
otherwise than as expressly permitted by this Agreement;

    (iv) any failure by the Employer to comply with and satisfy Section 16(a) of
this Agreement;

    (v) during any Transition Period, any failure of the Employer to continue in
effect any health or welfare plan, employee benefit plan, pension plan, fringe
benefit plan, vacation or compensation plan, arrangement or program in which the
Executive (and eligible dependents) are participating at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Executive, those provided generally at any time after the Change of
Control to any other executive of the Employer and their beneficiaries, unless
the Executive (and eligible dependents) are permitted to participate in other
plans providing the Executive (and eligible dependents) with substantially
comparable benefits at no greater after-tax cost to the Executive (and eligible
dependents), or the taking of any action by the Employer which would adversely

5

--------------------------------------------------------------------------------

affect the Executive's (and eligible dependents) participation in or reduce the
Executive's (and eligible dependents) benefits under any such plan;

    (vi) during any Transition Period, any failure of the Employer to provide
the Executive with an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Employer
at any time during the 120-day period immediately preceding the Change of
Control or, if more favorable to the Executive, those provided generally at any
time after the Change of Control to any other executive (except for the Chief
Executive Officer) of the Employer; or

    (vii) any termination by the Executive during the 30-day period immediately
following the date which is six months after any Change of Control.

    During any Transition Period, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.

    (f)  WITHOUT GOOD REASON.  Upon 120 days' written notice by the Executive to
the Employer of the Executive's voluntary termination of employment without Good
Reason (which the Employer may, in its sole discretion, make effective earlier
than any notice date).

    (g)  NOTICE OF TERMINATION.  Any termination of the Executive's employment
by the Employer or by the Executive (other than termination by reason of the
Executive's death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 17 hereof. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon (ii) other than
in connection with a termination pursuant to Section 8(d), to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated and (iii) if the date of termination is other than the
date of receipt of such notice, specifies the termination date. The good faith
failure by the Executive or the Employer to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Employer,
respectively, hereunder or preclude the Executive or the Employer, respectively,
from asserting such fact or circumstance in enforcing the Executive's or the
Employer's rights hereunder. If within 30 days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party
that a good faith dispute exists concerning the termination, the date of
termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, (or if agreed to by the parties) by
a binding and final arbitration award or by a final judgment, order or decree of
a court of competent jurisdiction (the time for appeal therefrom having expired
and no appeal having been perfected).

    9.  COMPENSATION UPON TERMINATION.  

    (a)  COMPENSATION UPON TERMINATION FOR DISABILITY.  If the Executive's
employment by the Employer is terminated by reason of the Executive's Disability
during the Employment Term, the Employer shall pay or provide the Executive the
sum of (i) the Executive's Base Salary through the date of termination to the
extent not theretofore paid, (ii) the product of (x) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year during the Employment
Term, if any, (the "Annual Bonus Amount"), multiplied by (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination, and the denominator of which is 365, (iii) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid and (iv) reimbursement for any unreimbursed expenses incurred
through the date of termination (the sum

6

--------------------------------------------------------------------------------

of the amounts described in clauses (i), (ii), (iii) and (iv)) shall be referred
to in this Agreement as the "Accrued Obligations"). The Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the date
of termination.

    In addition, to the extent not theretofore paid or provided, the Employer
shall timely pay or provide to the Executive's legal representatives any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Employer (such other amounts and benefits shall be referred to
in this Agreement as the "Other Benefits"). Notwithstanding the foregoing, if
the Executive's employment by the Employer is terminated by reason of the
Executive's Disability during the period commencing six months prior to a Change
of Control and ending on the third anniversary of a Change of Control (the
"Transition Period"), the term "Other Benefits" shall include, and the Executive
shall be entitled after the date of termination to receive, disability and other
benefits at least equal to the most favorable of those generally provided by the
Employer to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to the most senior executives and their families
at any time during the 120-day period immediately preceding the Change of
Control or, if more favorable to the Executive and/or the Executive's family, as
in effect at any time thereafter generally with respect to any other executive
of the Employer and their families.

    Notwithstanding the foregoing, the Employer shall maintain, at the
Employer's sole expense, in full force and effect, for the continued benefit of
the Executive for 12 months following the date of termination, all employee
welfare benefit plans and programs in which the Executive was entitled to
participate immediately prior to the date of termination provided that the
Executive's continued participation is possible under the general terms and
provisions of such plans and programs ("Continued Welfare Benefits"). In the
event that the Executive's participation in any such plan or program is barred,
the Employer shall arrange to provide the Executive with benefits substantially
similar to those which the Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred.

    (b)  COMPENSATION UPON TERMINATION FOR DEATH.  If the Executive's employment
by the Employer is terminated by reason of the Executive's death during the
Employment Term, the Employer shall (i) pay the Accrued Obligations and an
amount equal to the sum of the Executive's Base Salary in effect immediately
prior to termination and the Annual Bonus Amount to the Executive's legal
representatives in a lump sum in cash within 30 days of the date of termination;
(ii) timely pay or provide the Other Benefits; and (iii) timely pay or provide
the Continued Welfare Benefits for twelve months following the date of
termination of employment. Notwithstanding the foregoing, if the Executive's
employment by the Employer is terminated by reason of the Executive's death
during the Transition Period, the term Other Benefits shall include, without
limitation, and the Executive's estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Employer to the estates and beneficiaries of the most senior executives of the
Employer under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to the most senior executives and
their beneficiaries at any time during the 120-day period immediately preceding
the Change of Control or, if more favorable to the Executive's estate and/or the
Executive's beneficiaries, as in effect on the date of the Executive's death
with respect to any other executive of the Employer and their beneficiaries.

    (c)  COMPENSATION UPON TERMINATION FOR CAUSE.  If the Executive's employment
is terminated for Cause during the Employment Term, this Agreement shall
terminate without further obligation to the Executive, except that the Employer
shall pay or provide the Executive the sum of (i) the Executive's Base Salary
through the date of termination, (ii) the amount of any compensation previously
deferred by the Executive and (iii) Other Benefits, in each case to the extent
theretofore unpaid.

7

--------------------------------------------------------------------------------

    (d)  COMPENSATION UPON TERMINATION WITHOUT GOOD REASON.  If the Executive's
employment is terminated by the Executive without Good Reason during the
Employment Term, this Agreement shall terminate without further obligation to
the Executive, except that the Employer shall (i) pay the Accrued Obligations to
the Executive in a lump sum in cash within 30 days of the date of termination;
and (ii) timely pay or provide the Other Benefits.

    (e)  COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the
Executive's employment by the Employer is terminated by the Employer other than
for Cause in accordance with Section 8(d) hereof or by the Executive for Good
Reason in accordance with Section 8(e) hereof (i) the Employer shall pay to the
Executive a lump sum in cash within 30 days of the date of termination in an
amount equal to (x) the sum of (1) the Base Salary in effect immediately prior
to termination and (2) the greater of the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred, for
the most recently completed fiscal year during the Employment Term, multiplied
by one and one-half, plus (y) the Accrued Obligations; (ii) the Employer shall
timely pay or provide the Other Benefits; and (iii) the Employer shall continue
to comply with its obligations under Section 7(b) without regard to such
termination.

    (f)  COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
FOLLOWING A CHANGE OF CONTROL.  If the Executive's employment by the Employer is
terminated by the Employer without Cause or by Executive for Good Reason at any
time during the Transition Period (as defined in Section 9(a)), then the
Employer shall pay or provide the Executive with the following payments and
benefits as soon as practical following the later of the date of the Executive's
termination or the date of the Change of Control but in no event later than
30 days following the Change of Control (except as specifically otherwise
provided herein):

    (i)  the Employer shall pay to the Executive in a lump sum in cash within
30 days after the date of termination the aggregate of the following amounts:

    (A) Accrued Obligations;

    (B) a lump sum cash payment equal to three times the sum of (x) Executive's
Base Salary in effect immediately prior to termination and (y) the highest
Annual Bonus paid or payable to the Executive during the three full fiscal years
prior to the Change of Control; and

    (C) an amount equal to the excess of (x) the actuarial equivalent of the
benefit under the Employer's defined benefit retirement plans, including any
excess or supplemental retirement plan in which the Executive participates (if
any) (together, the "Retirement Plans") (utilizing actuarial assumptions no less
favorable to the Executive than those in effect under the Retirement Plans
immediately prior to the Change of Control), which the Executive would receive
if the Executive's employment continued for three years after the date of
termination assuming for this purpose that all accrued benefits are fully
vested, and, assuming that the Executive's compensation in each of the three
years is that required by Sections 3 and 4, reduced by (y) the actuarial
equivalent of the Executive's actual benefit (paid or payable), if any, under
the Retirement Plans as of the date of termination.

    (ii) for three years after the Executive's date of termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Employer shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(a) of this Agreement if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to any other executive of the Employer and their
families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits

8

--------------------------------------------------------------------------------

described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until three years after
the date of termination and to have retired on the last day of such period;

    (iii) the Employer shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, and which shall include the
provision of reasonable office space and secretarial assistance for the
Executive;

    (iv) timely pay or provide the Other Benefits;

    (v) the Employer shall cause all stock options to purchase shares of Common
Stock (including, without limitation, the Option) and restricted shares of
Common Stock held by or for the benefit of the Executive to become immediately
fully vested and/or exercisable upon the occurrence of a Change of Control;

    (vi) the Employer shall forgive all outstanding indebtedness of the
Executive to the Employer under any loan arrangements or agreements entered into
by the Employer and the Executive pursuant to Section 7(b) hereof; and

    (vii) notwithstanding anything to the contrary in subparagraph (ii) above,
for three years after the Executive's date of termination, Executive shall be
entitled, consistent with past practice, to receive prompt reimbursement for the
reasonable and customary expenses incurred by the Executive for an automobile,
plus all expenses of maintaining and operating the automobile, provided that all
such expenses are accounted for in accordance with the policies and procedures
established by the Employer, or a monthly cash allowance in lieu thereof.

    10.  EXCISE TAX.  In the event that the Executive becomes entitled to
payments and/or benefits which would constitute "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

    11.  STOCK OPTIONS AND COMPANY STOCK.  

    (a) In the event of the Executive's death, whether his death occurs during
or after the Employment Term, all unexercised and exercisable stock options to
purchase shares of Common Stock (including, without limitation, the Option) will
be assigned to his estate.

    (b) In the event of the termination of the employment of the Executive for
any reason, all unexercised and exercisable stock options (including, without
limitation, the Option) must be exercised by him, or his estate (or heir(s)) as
the case may be, before the second anniversary of the termination of his
employment, but in no event after the tenth anniversary of the date of grant
thereof, and any such stock options not exercised by that date will lapse
immediately thereafter.

    (c) In the event of any change in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend, or other increase or decrease in
such shares, then appropriate adjustments in the terms of any unexercised stock
options shall be made by the Compensation Committee of the Board.

    12.  NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall prevent or
limit the Executive's continuing or future participation in any plan, program,
policy or practice provided by the Employer and for which the Executive may
qualify, nor, subject to Section 21, shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Employer. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Employer

9

--------------------------------------------------------------------------------

at or subsequent to the date of termination shall be payable in accordance with
such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.

    13.  LEGAL FEES.  Following any termination of the Executive's employment
that gives rise to a right to payments and benefits under Section 9(f) or,
during the Transition Period, Sections 9(a) or 9(b), the Employer shall pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Employer, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

    14.  NONCOMPETITION AND CONFIDENTIALITY.  

    (a) So long as the Executive is employed by the Employer under this
Agreement and unless this Agreement is terminated for any reason, the Executive
agrees not to enter into competitive endeavors.

    (b) During the Employment Term and any period thereafter during which or in
respect of which the Executive receives payments from the Employer under
Section 9, the Executive shall hold in a fiduciary capacity for the benefit of
the Employer all secret or confidential information, knowledge or data relating
to the Employer, and their respective businesses, which shall have been obtained
by the Executive during the Executive's employment by the Employer and which
shall not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive's employment with the Employer, the Executive shall
not, without the prior written consent of the Employer or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Employer and those designated by it.
In no event shall an asserted violation of the provisions of this Section 14
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under Section 9(f) or, during the Transition Period, Sections 9(a)
or 9(b) of this Agreement.

    15.  FULL SETTLEMENT.  The Employer's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement. Unless the
Executive's termination of employment gives rise to a right to payments and
benefits described in Section 9(f) or, during the Transition Period, Sections
9(a) or 9(b), if the Executive secures other employment, any benefits the
Employer is required to provide to the Executive following termination of the
Executive's employment shall be secondary to those provided by another employer
(if any). However, if the Executive's employment is terminated such that the
Executive has a right to payments and benefits under Section 9(f) or, during the
Transition Period, Sections 9(a) or 9(b), such amounts shall not be reduced
whether or not the Executive obtains other employment.

    16.  SUCCESSORS; BINDING AGREEMENT.  

    (a) The Employer will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Employer, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession had taken place. Failure of the
Employer to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of the Agreement and shall entitle the
Executive to compensation from the Employer in the same amount

10

--------------------------------------------------------------------------------

and on the same terms as he would be entitled to hereunder if he terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the date of termination. As used in the Agreement, Employer shall mean
the Employer as herein before defined and any successor to its business and/or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 16 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

    (b) This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees. If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's devise, legatee, or other designee or, if there be
no such designee, to the Executive's estate.

    17.  NOTICE.  For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

    If to the Executive:   Michael H. Dunn
8050 Nesbit Ferry Road
Atlanta, GA 30350
 
 
If to the Employer:
 
PolyVision Corporation
c/o The Alpine Group, Inc.
1790 Broadway
15th Floor
New York, NY 10019-1412
Attention: Corporate Counsel

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

    18.  MISCELLANEOUS.  No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer of the Employer as may be
specifically designated by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of New York without regard to its
conflicts of law principles.

    19.  VALIDITY.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

    20.  COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

    21.  ENTIRE AGREEMENT.  This Agreement together with all exhibits and
attachments hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications,

11

--------------------------------------------------------------------------------

representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled, provided, however, that this Agreement should not supersede any
existing benefit or agreement which provides such benefit, including, without
limitation, life or disability insurance agreements and retirement plans
currently in effect.

    22.  INDEMNIFICATION.  The Employer hereby covenants and agrees to indemnify
the Executive and hold him harmless to the fullest extent permitted by law and
under the By-laws of the Employer against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorneys' fees), losses, and damages resulting from the Executive's
good faith performance of his duties and obligations hereunder. The Employer,
within 10 days of presentation of invoices, shall advance to the Executive
reimbursement of all legal fees and disbursements incurred by the Executive in
connection with any potentially indemnifiable matter. The Employer will cover
the Executive under directors' and officers' liability insurance both during
and, while potential liability exists (for such reasonable period taking into
account the applicable statute of limitations but in no event for less than six
years), after the Executive's termination of employment in the same amount and
to the same extent as the Employer covers its other officers and directors.

    23.  WITHHOLDING TAXES.  The Employer may withhold from any and all amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

    POLYVISION CORPORATION
 
 
By:
 
/s/ GARY L. EDWARDS   

--------------------------------------------------------------------------------

    Title:   Chief Financial Officer, Secretary and Treasurer

--------------------------------------------------------------------------------


 
 
MICHAEL H. DUNN
 
 
/s/ MICHAEL H. DUNN   

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------




EXHIBIT A

CHANGE OF CONTROL


    For the purpose of this Agreement, a "Change of Control" shall mean:

    (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), other than The Alpine Group, Inc., Steven S.
Elbaum or any affiliates thereof (as such term is defined under the Exchange
Act) (collectively, "Alpine") (a "Person"), of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Employer where such acquisition causes such Person to own more than 20%
or more of the combined voting power of the then outstanding voting securities
of the Employer entitled to vote generally in the election of directors (the
"Outstanding Voting Securities"); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Employer, (ii) any
acquisition by the Employer, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Employer or any corporation
controlled by the Employer or (iv) any acquisition by any corporation pursuant
to a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; and provided, further, that if any Person's beneficial ownership of
the Outstanding Voting Securities reaches or exceeds more than 20% as a result
of a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Employer, such subsequent acquisition shall be treated as an acquisition
that causes such Person to own more than 20% or more of the Outstanding Voting
Securities and, further provided, however, such referenced percentage in this
clause (a) shall be 30% if, and so long as, Alpine maintains beneficial
ownership of 40% or more on a fully diluted basis of the Employer's capital
stock; or

    (b) individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Employer's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

    (c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Employer or
the acquisition of assets of another corporation ("Business Combination");
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that as a result of such transaction owns the Employer or all or
substantially all of the Employer's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Voting
Securities, (ii) no Person (excluding Alpine or any employee benefit plan (or
related trust) of the Employer or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 20% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such Business Combination except to the

A–1

--------------------------------------------------------------------------------

extent that such Person owned 20% or more of the Outstanding Voting Securities
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

    (d) approval by the shareholders of the Employer of a complete liquidation
or dissolution of the Employer.

A–2

--------------------------------------------------------------------------------




EXHIBIT B

GOLDEN PARACHUTE PROVISIONS


    (a) Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Employer to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Exhibit B) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. Notwithstanding the
foregoing, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the "Reduced Amount") that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

    (b) Subject to the provisions of paragraph (c), all determinations required
to be made under this Exhibit B, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Arthur Andersen LLP
or such other certified public accounting firm as may be designated by the
Executive (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Parent and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Parent. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or other change of ownership as defined under
Section 280G of the Code, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Parent.
Any Gross-Up Payment, as determined pursuant to this Exhibit B, shall be paid by
the Parent to the Executive within five days of the receipt of the Accounting
Firm's determination. Any determination by the Accounting Firm shall be binding
upon the Employer and the Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Parent should have been made ("Underpayment"),
consistent with the calculations required to be made hereunder. In the event
that the Parent exhausts its remedies pursuant to paragraph (c) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Parent to or for the
benefit of the Executive.

    (c) The Executive shall notify the Parent in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Parent of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Parent of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Parent (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Parent notifies

B–1

--------------------------------------------------------------------------------

the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:

    (i)  give the Parent any information reasonably requested by the Parent
relating to such claim,

    (ii) take such action in connection with contesting such claim as the Parent
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Parent,

    (iii) cooperate with the Parent in good faith in order effectively to
contest such claim, and

    (iv) permit the Parent to participate in any proceedings relating to such
claim;

provided, however, that the Parent shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this paragraph (c), the Parent shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Parent shall determine;
provided, however, that if the Parent directs the Executive to pay such claim
and sue for a refund, the Parent shall advance the amount of such payment to the
Executive, on an interest-free basis and shall indemnify and hold the Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Parent's control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

    (d) If, after the receipt by the Executive of an amount advanced by the
Parent pursuant to paragraph (c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Parent's
complying with the requirements of paragraph (c)) promptly pay to the Parent the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Parent pursuant to paragraph (c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Parent does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

B–2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.51



EXECUTIVE EMPLOYMENT AGREEMENT
W I T N E S S E T H
EXHIBIT A CHANGE OF CONTROL
EXHIBIT B GOLDEN PARACHUTE PROVISIONS
